Citation Nr: 1756398	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hand tremors.

2.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease (IHD).

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to December 1973.

These matters came to the Board of Veterans' Appeals (Board) from June 2011 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina	, which granted service connection for IHD with an assigned 10 percent disability rating effective February 11, 2010, and granted service connection for GERD with an assigned 10 percent disability rating effective February 1, 2011, respectively.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran indicated his desire to withdraw the claim for service connection for bilateral hand tremors.  The Veteran also verbally indicated that he waived review by the Agency of Original Jurisdiction (AOJ) for all evidence not previously reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (b) (2017).  The Veteran further testified that although he works part-time, his employer provides reasonable accommodations because of his service-connected disabilities and the employment is not substantially gainful employment as his salary is below the poverty level.  A transcript of the hearing is of record. 

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds the issue of entitlement to TDIU was raised by the record and testimony at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.  Consideration of the TDIU issue is deferred since the claims for service connection for right ankle disability and for increased ratings for IHD and GERD are being remanded for further development and adjudication.  The outcome of these claims may impact the TDIU issue.

The issues of increased ratings for IHD and GERD, to include TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At a November 2016 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for bilateral hand tremors.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for bilateral hand tremors have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the November 2016 Travel Board hearing, the Veteran, indicated his intent to withdraw his appeal with regard to the issue of entitlement to service connection for bilateral hand tremors prior to promulgation of an appellate decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hand tremors is dismissed.


REMAND

During the November 2016 Board hearing, the Veteran testified that his IHD and GERD had worsened since the last VA evaluations of severity.  Regarding GERD, he testified that when he eats certain food, his throat constricts and he feels like he is choking; he sometimes has nausea and vomits; and he experiences chest pains that go to his shoulder.  As a result of the symptoms, he indicated that he is sometimes unable to eat.  At times, the pain makes him think that he is experiencing a heart attack.  

The Veteran submitted private medical treatment records dated October 2015 and September 2016 related to treatment for GERD.  Although in October 2015 the treatment record shows some esophageal reflux, and the September 2016 treatment record shows some dysphagia, abdominal pain and nausea/vomiting, these records do not show symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  However, based on the Veteran's testimony regarding his current symptoms and considering that his last VA examination was in December 2013, a VA examination is necessary to determine the current severity of his GERD.

Regarding IHD, the Veteran testified that IHD is worsened by his intestinal lung disease.  The Veteran indicated that he would submit private treatment records pertaining to his heart and lungs.  The records have been associated with the record, and as discussed during the hearing, a physician should review these records.  The VLJ, Veteran and representative discussed the necessity of a VA examination and agreed that remand was warranted to obtain a contemporaneous VA examination to determine the severity of the Veteran's IHD.  

As the issue of entitlement to TDIU is inextricably intertwined with this increased rating claims, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  Upon remand, it is necessary that the Veteran have the opportunity to provide the information necessary to substantiate a claim for TDIU in order for the claim to be fully and fairly adjudicated

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate notice and claims form necessary to file and complete a TDIU claim.

2.  Obtain updated VA treatment records. 

3.  Upon completion of directives #1 and #2, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his GERD.  The examiner must review the claims file and that review should be noted in the report. All indicated tests should be performed and all findings should be reported in detail.

(a) The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain. 

(b) If the presence of substernal or arm or shoulder pain is confirmed, the examiner should be asked to opine as to whether such symptoms are attributable to GERD, or to an identified etiology other than GERD. 

(c) The examiner should describe the overall effect of the Veteran's symptoms of GERD on his health, to include whether GERD produces severe, considerable, or less than considerable impairment of the Veteran's health. 

(d) The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on his occupational functioning. 

The examiner should provide complete rationale for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Upon completion of directives #1 and #2, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his IHD.  The examiner must review the claims file and that review should be noted in the report.  All indicated tests should be performed and all findings should be reported in detail.

All symptomatology associated with the IHD should be reported.  The examiner should describe the impact of the Veteran's IHD, to include medications prescribed for treatment, on his occupational functioning.

The examiner should provide complete rationale for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

6.  Then, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and his attorney-representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


